Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	The disclosure is objected to because of the following informalities:  Firstly, with respect to Formulas 1 and 2, the font of the text, especially with respect to the variables, continues to be too small to allow clear reading of the formulas.  Secondly, with respect to Formula (2), as amended, y” and z” have not been defined.
Appropriate correction is required.
3.	Claims 3 and 5 are objected to because of the following informalities:  With respect to Formulas 1 and 2, the font of the text, especially with respect to the variables, continues to be too small to allow clear reading of the formulas.
Appropriate correction is required.
4.	The amendment filed 15 July 2022 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: Formula (2), as amended, does not correspond to Formula (2), as originally filed.
Applicant is required to cancel the new matter in the reply to this Office Action.
5.	Claims 5 and 13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
	The examiner has not found clear support for Formula (2), as amended, because it does not correspond to Formula (2), as originally filed.
6.	Claims 5 and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	With respect to claim 5, variables y’ and z’, now present within Formula (2) have not been defined.
7.	The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

8.	Claims 3, 4, 11, and 12 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 1 requires the amphoteric ion-based polymer to contain a hydroxyl group; however, this requirement is not mandated by the structure and definitions of claims 3 and 4..  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
9.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
10.	Claims 1, 7, and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by CN 104371085 A.
	CN 104371085 A discloses an aqueous polyurethane coating composition  comprising a polymer polyatomic polyol, meeting applicants’ OH group-containing polymer, polyisocyanate, and an amphoteric polyester polyol.  See abstract and paragraphs [0008]-[0012] within the English translation and the amphoteric polyester polyol structure within page 2 of the patent.  Since coatings are disclosed, the reference inherently discloses films on substrates.
11.	Claims 6, 9, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over  CN 104371085 A in view of Subramanian et al. (US 2013/0011590 A1).
	CN 104371085 A discloses an aqueous polyurethane coating composition  comprising a polymer polyatomic polyol, meeting applicants’ OH group-containing polymer, polyisocyanate, and an amphoteric polyester polyol.  See abstract and paragraphs [0008]-[0012] within the English translation and the amphoteric polyester polyol structure within page 2 of the patent.
12.	Regarding claims 6 and 14, though the primary reference fails to disclose the polyols of claim 6, it is noted that the polyols disclosed within the primary reference are not particularly limited.  Furthermore, the use of polyols, such as those derived from (meth)acrylate or styrene monomers, as polyol components for aqueous polyurethane dispersions was known at the time of invention.  See paragraphs [0035]-[0040] within Subramanian et al.  Accordingly, since the polyols of claim 6 were known to be viable polyols for producing aqueous polyurethane coatings, the position is taken that it would have been obvious to use them as the polyol component of the primary reference, so as to arrive at the instant invention.  Regarding claim 9, though the primary reference discloses the use of the polyurethane composition as coatings, the primary reference is silent regarding the claimed substrates; however, it was known to apply polyurethane coating compositions to the claimed substrates, as evidenced by paragraph [0106] of Subramanian et al.  Therefore, it would have been obvious to apply the coatings of the primary reference to the claimed substrates.  
13.	Any inquiry concerning this communication should be directed to Rabon A Sergent at telephone number (571)272-1079.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/RABON A SERGENT/Primary Examiner, Art Unit 1765